McCULLOUGH, Judge,
concurring.
I concur in the majority opinion but write separately as I believe some basic principles of contract law also dictate that this case is one that should not be decided on summary judgment. In their treatise on North Carolina Contract Law, Hutson & Miskimon state:
Acceptance by conduct is a well-recognized rule in North Carolina, and the formation of implied-in-fact contracts has already been discussed. Although there are many decisions implying a promise to pay where one party *293silently - but knowingly and voluntarily - accepts services rendered by another with the expectation of payment, and the recipient enjoys the benefit of those services, these decisions allow a recovery based on quantum merit or a contract implied in law. The more difficult involves the issue of when does one party’s silence and inaction give rise to a valid contract that is considered by the product of actual agreement? As a general rule, mere silence by an offeree is not sufficient to manifest assent to an offer, and in fact at least one court has emphatically declared that “[s]ilence and inaction do not amount to an acceptance of an offer.” However, that is an overstatement because, under some circumstances, a party may be required to speak when to remain silent would justifiably permit an offeror to infer that silence is a manifestation of assent. Whether an offeree’s silence manifests assent to an offer is a question of fact that may depend upon industry custom to determine when an offer is normally accepted or rejected.
In Anderson Chevrolet/Olds, Inc. v. Higgins the court of appeals essentially - albeit without acknowledgment - approved of the Restatement of Contracts approach to acceptance occurring either by the offeree’s silence or exercise of dominion over the offeror’s property. Under this approach, silence and inaction in the face of an offer communicated to the intended recipient will operate as an acceptance:
(1)(a) “Where the offeree with reasonable opportunity to reject offered goods or services takes the benefit of them under circumstance which would indicate to a reasonable man that they were offered with the expectation of compensation....
(c) Where because of previous dealings or otherwise, the offeree has given the offeror reason to understand that the silence or inaction was intended by the offeree as a manifestation of assent, and the offeror does so understand.
(2) Where the offeree [exercises dominion over things which are] offered to him, such [exercise of dominion] in the absence of other circumstances is an acceptance.
*294The Anderson court’s approval of this language appears consistent with North Carolina law and the majority of other jurisdictions.
John N Hutson, Jr. & Scott A. Miskimon, North Carolina Contract Law 82-84 (LexisNexis 2001).
•The acceptance by silence or conduct principles are well-settled, although not encountered often. In the case of The T.C. May Company v. The Menzies Shoe Company, 184 N.C. 150; 113 S.E. 593 (1922), our Supreme Court stated:
The definition of a contract as an agreement to which the law attaches obligation implies, among other essential elements, the mutual assent of the parties, which generally results from an offer on the one side and acceptance on the other. The offer, when communicated is a mere proposal to enter into the agreement, and must be accepted before it can become a binding promise; but when it is communicated, and shows an intent to assume liability, and is understood and accepted by the party to whom it is made, it becomes at once equally binding upon the promi-sor and the promise. 1 Page on Contracts (2 ed.), sed. 74 et seq.-, 1 Elliott on Contracts, sec. 27 et seq. Such acceptance may be manifested by words or conduct showing that the offeree means to accept; for, while it is generally held that the intention to accept is a necessary element of acceptance, the question of intent may usually be resolved by what the offeree did or said. As a general rule, his mere silence will not amount to assent; but if he declines to speak when speech is admonished at the peril of an inference from silence, his silence may justify an inference that he admits the truth of the circumstance relied on or asserted.
Id. at 152,113 S.E. at 593 (citations omitted).
In the case sub judice I believe that Garwood had this duty to speak and his failure to come forward when he sent the acceptance email where he signed as “Tony” makes this a classic case where a jury should decide for which of his LLC’s did he act when that email was sent to Plaintiff.
Therefore, I believe the majority opinion has correctly decided that summary judgment is inappropriate. I concur separately because I believe the case law and the summary of contract law set forth above further our understanding of why this is so.